Exhibit 10.1

 

ALLONGE TO CONVERTIBLE PROMISSORY NOTES

 

Allonge (this “Allonge”) to that certain Convertible Promissory Note (the
“Convertible Promissory Note”) attached hereto as Exhibit 1 and made a part
hereof in the principal amount of $130,000 dated February 5, 2019, from Brain
Scientific Inc., a Nevada corporation (the “Company”), in favor of Len P. Mertz,
as Holder (the “Holder”).

 

The Company and the Holder agree that the Convertible Promissory Note shall be
revised as follows:

 

1. The definition of “Maturity Date” in Section 1.1 of the Convertible
Promissory Note shall be amended and replaced to read as follows:

 

““Maturity Date” shall mean the earlier of: (a) February 5, 2021 or (b) the
consummation of a Qualified Financing or other event pursuant to which
Conversion Shares are to be issued pursuant to the terms of this Note.”

 

This Allonge is intended to be attached to and made a permanent part of the
Convertible Promissory Note.

 

Dated as of the 28th day of February, 2020.

 

Company: BRAIN SCIENTIFIC INC.         By: /s/ Boris Goldstein   Name:     
Title:        Holder: LEN P. MERTZ         By: /s/ Len P. Mertz   Name:   
Title:  

 